Title: To John Adams from Timothy Pickering, 11 September 1798
From: Pickering, Timothy
To: Adams, John



Sir,
Trenton Septr. 11. 1798

Your letters of August 14th and 29th we have seen in the hands of the Secretary of War. We are ever sorry when our views of men and things oblige us to entertain opinions different from yours; and we cannot without much pain express to you those opinions: but a sense of duty to you and to our country, supercedes all other considerations.
In your letter of the 29th of August you seem to have determined the order in which the three Major Generals whose names stand first in the nominations to the Senate, and as approved by them, shall hold their relative ranks; and as a decisive mode of settling the point, you propose that the commissions should be dated, General Knox’s on the first day, General Pinckney’s on the second, and General Hamilton’s on the third day. But the Commissions are not yet issued; and we have requested the Secretary of War to retain them, until we should respectfully lay before you our sentiments on the subject.
Contrary to our expectation, General Knox claims the first rank; and in support of his claim, he refers to a rule adopted in the war of our Revolution, by which among officers appointed to the same grade on the same day, their relative rank in the new grade was to be determined by their respective ranks prior to such new appointment. We do not find this rule precisely: but suppose Genl. Knox means the rule prescribed by Congress on the 24th of November 1778, which amounts to it. But this rule, however correct in principle and useful in practice, for an army already formed, can, most clearly, have no operation where no army previously exists, and where of course the officers to be arranged possess no prior ranks. It is an incontrovertible fact, that before their recent appointments by the President and Senate, Alexander Hamilton and Henry Knox were private citizens; and their new stations were consequently to be determined by their comparative talents and merit. What these are, in the estimation of General Washington, the Commander in Chief, under whom both served during the American war, and whose daily intercourse with both, for years, enables him to form a correct judgement of their military virtues, may be inferred from the order in which the Commander in Chief arranged their names; but forcibly and decidedly from his letter to Mr. Hamilton, dated the 14th of last July, extracts from which we beg leave here to present to your recollection; first reciting the General’s preliminary declaration of one of the two conditions on which he accepted his commission, in these words—“I have consented to embark once more on a boundless field of responsibility and trouble, with two reservations—First, that the principal officers in the line and of the staff shall be such as I can place confidence in.” The General then says—“It will be needless after giving you this information, and having indelibly engraved on my mind the assurances contained in your letter of the 2d of June, to add, that I rely upon you as a coadjutor and assistant in the turmoils I have consented to encounter.”
The General then puts down the names of the three gentlemen in question, in the following order
“Alexander Hamilton; Inspector,}Major Generals”“Charles C. Pinckney“Henry Knox—or if either of the last men refuses, Henry Lee of Virginia
The General then adds—“And now, my dear sir, with that candor which you always have, & I trust ever will experience from me, I shall express to you a difficulty which has arisen in my mind relative to seniority between you and General Pinckney; for with respect to my friend General Knox, whom I love and esteem, I have ranked him below you both.” Next follows the General’s statement of the grounds of his “difficulty” with respect to the relative rank of Hamilton & Pinckney, the principal of which are the nature of the impending war, its probable commencement in the southern states, General Pinckney’s great popularity there, the high estimation in which they hold his military reputation, his numerous and powerful connections, and the consequent “most interesting importance” of his “influence” in those states. To this “account of him” (says the General) “may be added, that his character has received much celebrity by his conduct as minister and envoy at Paris.” The General then proceeds.—
“Under this view of the subjects, my wish to put you first, and my fear of losing him, is not a little embarrassing”: and concludes with these words “I wish devoutly that either of you, or any other fit character, had been nominated in my place, for no one can make a greater sacrifice, at least of inclination, than will your ever affectionate G. Washington.”
It seems impossible for words to express more forcibly General Washington’s opinion of the superior military talents and virtues of Mr. Hamilton over all his competitors, and especially over Genl. Knox. The same estimate is made by all the public men & private respectable citizens within our acquaintance. In one word, we hesitate not to pronounce, that the Public Voice, has designated Mr. Hamilton as a military officer the second only to General Washington, and in his absence the Chief. Certain we are that Genl. Knox does not possess the confidence of his country for so elevated a station. So far as we know the sentiments of the public men, even from his native country New England, he has not their’s; and in the middle & southern states, it is comparatively a millity. His & Mr. Hamilton’s political enemies are the same but while these respect and confide in the great talents of the latter, they estimate the abilities of the former by a very different scale.
General Washington, in the before mentioned letter to Mr. Hamilton, after speaking of Genl. Pinckney as above cited & saying “Under this view of the subject, my wish to put you first, and my fear of losing him, is not a little embarrassing” asks—“But why? For after all, it rests with the President to use his pleasure.” Certainly: but when General Washington accepted his appointment as Commander in Chief of the army after the President of the U. States, had authorized the Secretary of War to inform the General that if he would accept it, he might designate the principal officers to serve under him and consequently the stations in which they should serve; and when the General consented to serve on condition “that the principal officers of the line and of the staff should be such as he could place a confidence in” and whom he has declared that the “assurance contained in Mr. Hamiltons letter of the 2d of June (an assurance certainly of assisting him with his services, if the Genl. were called into the field) was indelibly engraved on his mind,” and that he “relied upon Mr. Hamilton as a coadjutor & assistant—” when the General has designated Mr. Hamilton as Inspector and first Major General, when he has explicitly ranked his friend General Knox, whom he loved & esteemed, below both Hamilton and Pinckney, and even expressed his wish that one or the other of these two had been nominated Commander in Chief, in his place—Will it be delicate? Will it (pardon the expression) Will it be consistent even with good faith, to subvert General Washington’s arrangement, to degrade Mr. Hamilton, and thus probably deprive the General of the aid on which he firmly relied? And our country of the services of a man to whom next to General Washington, it looks up with confidence to lead our armies against a fierce, active & skilful foe? A foe which in soliciting its chief military commanders regards not ancient rank or any considerations but those of eminent & superior military qualities? A foe that must be opposed, if opposed successfully, by armies alike commanded?
These are considerations, sir, that have penetrated our minds, and induced us, in such plain, but we trust respectful language, to lay our sentiments before you. It was extremely unpleasant thus to oppose our opinions to yours: but we could not with-hold them without violating our sense of the obligations arising from our stations to render to our country every possible good, to guard it, as far as we can guard it, against every possible, but especially against any apparent & great public mischief; The latter we fearfully apprehend will flow from the degradation of Mr. Hamilton and the elevation of General Knox in the manner proposed in your letter of August 29th. before mentioned; and the faithful information we owe to you on all the great concerns of the U. States have forced from us the statement here presented to your view.
With very great respect / we remain, sir, / your faithful and obt. servts.

